Citation Nr: 1120217	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for cervical spondylosis and assigned a 10 percent disability rating, effective September 1, 2005.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Houston, Texas, hence, that RO now has jurisdiction over the claim on appeal.

In a December 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that his service-connected cervical spondylosis is worse than the current 10 percent evaluation contemplates and contends that a higher evaluation is warranted.

In April 2005, the Veteran underwent a VA examination through QTC Medical Services (QTC).  The Veteran's diagnosis of spondylosis eight years ago was noted.  The Veteran complained of pain as constant, sharp, pulling, radiating to his thoracic spine, and triggered by physical activities.  He is able to function with medication, has not lost any time from work due to his neck disability, and can perform activities of daily living, although he noted difficulty turning his neck while driving.  The Veteran also denied any periods of incapacitation.  

Following the examination, the examiner noted the Veteran's limited and painful range of motion in all directions and mild muscle spasm in the trapezii.  There was no evidence of weakness, tenderness, radiation of the pain, or intervertebral disc syndrome.  The Veteran exhibited forward flexion to 40 degrees with pain and combined range of motion to 270 degrees.  The Veteran's range of motion was limited after repetitive use only by pain.  

In November 2008, the Veteran underwent a second VA examination through QTC for his service-connected cervical spondylosis.  The Veteran complained of stiffness, grinding on movement, popping sounds, and sensitive to touch at pain location of bulging discs.  He also noted constant sharp and burning pain elicited by physical activity and relieved spontaneously or over time, and that his neck disability now also limits his left side movement.  The Veteran further notes that he can no longer run or do resistance training and he has more difficulty with driving and sleeping in comfort.

Following the examination, the examiner noted no change in the Veteran's diagnosis.  The Veteran exhibited forward flexion to 30 degrees with pain and combined range of motion to 210 degrees.  There was tenderness on palpation and limited range of motion after repetitive use by pain, weakness, and lack of endurance.  There was also no evidence of radiating pain on movement, muscle spasm, or ankylosis.  

Private treatment records from multiple sources further note the Veteran's complaints and treatment for his service-connected neck disability.  In an April 2005 x-ray report of the cervical spine for QTC, anterior spurs were noted on C4 and C5.  In a June 2006 record from the Pearland Family Industrial Clinic, the Veteran complained of neck pain which existed for the past two days.  In a June 2006 record from MRI Central, magnetic resonance image (MRI) results revealed no cord compression and moderate osseous foraminal stenosis bilaterally.  A July 2006 record from the Houston Spine and Neurosurgery Center, P. A. reports the Veteran suffering from cervical radiculopathy due to spondylosis and disc protrusions.  The Veteran was also prescribed massage therapy.  Lastly, records from Ung's Primary, P.A. show that the Veteran was prescribed Naproxen and Flexeril in July 2009 and reported difficulty moving his neck and turning his next to the left.  In August 2009, it was noted that the Veteran's neck was better with the medications, with decreasing numbness and pain in the hands.   

Most recently, in a December 2010 personal statement, the Veteran reported that his service-connected neck disability has further deteriorated since the initial rating decision, evidenced by "chronic pain and functional limitations that are constantly a part of [his] everyday life now."  He further noted that "the daily pain and discomfort and grinding in [his] neck from normal movement is exacerbated by triggers that occur often and lasts from days to weeks.  During these times, the radiating pain limits all physical activity and movement to a greater extent."  The Veteran self-medicates as well as uses prescription medication.  He continues to experience difficulty sleeping at night in a comfortable position, and the purchase of new pillows and a mattress has not resolved this issue.  The Veteran also reiterated his inability to exercise, which includes running and resistance training, which triggers painful and lasting episodes.       

Review of the record indicates that the Veteran's last VA examination through QTC for his service-connected cervical spondylosis was in November 2008.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his neck disability, and recent private treatment records and statements from the Veteran suggest that his neck disability has worsened.  The Board finds that a further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Contact the Veteran and request that he identify all treatment, both private and VA, for the service-connected cervical spine condition.  Obtain all records identified by the Veteran, including any records of Dr. C. U. of the Ung's Primary, P. A. in Pearland, Texas from August 2009, the date of the most recent private treatment record, to the present.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected cervical spine disability.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's cervical spine condition.  

The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the cervical spine.  The examiner should also indicate whether there unfavorable ankylosis of the cervical spine.  Finally, if there is a current diagnosis of intervertebral disc syndrome, the examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome, if any, that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The opinion should also reflect that a review of the claims file has been accomplished.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





